| US Digi
Case 4:19-cr-40018-SOH Document 1 Filed 10/04/19 Page 1 of WSR RHC co

ST UR r
FILED SAS
bor, oT > 4 209
IN THE UNITED STATES DISTRICT COURT “eUGLAS py
WESTERN DISTRICT OF ARKANSAS OUNG, Clery
TEXARKANA DIVISION Deputy Chery
- (pil
UNITED STATES OF AMERICA ) Case No, 4 AACE 0 13-0
)
V. )
) - 2 U.S.C. §§ 841(a)(1), (B)(1\(C)
LONNIE JOSEPH PARKER )
)
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT 1

On or about July 21, 2018, in the Western District of Arkansas, Texarkana Division, and
elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed codeine, a Schedule II
controlled substance, to his patient, T.W., without an effective prescription, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).
COUNT 2
On or about August 1, 2018, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance, to his patient, N.C., without an effective prescription, in violation of Title

21, United States Code, Section 841(a)(1) and (b)(1)(C).
1
Case 4:19-cr-40018-SOH Document1 Filed 10/04/19 Page 2 of 4 PagelD #: 2

COUNT 3
On or about August 29, 2018, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed codeine, a Schedule II
controlled substance, to his patient, G.T., without an effective prescription, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).
COUNT 4
On or about November 17, 2018, in the Western District of Arkansas, Texarkana
Division, and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed codeine, a Schedule II
controlled substance, to his patient, K.J., without an effective prescription, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).
COUNT 5
On or about January 2, 2019, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance, to his patient, T.P., without an effective prescription, in violation of Title

21, United States Code, Section 841(a)(1) and (b)(1)(C).
Case 4:19-cr-40018-SOH Document1 Filed 10/04/19 Page 3 of 4 PagelD #: 3

COUNT 6
On or about January 4, 2019, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance, to his patient, L.H., without an effective prescription, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).
COUNT 7
On or about January 7, 2019, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance, to his patient, J.F., without an effective prescription, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1)(C).
COUNT 8
On or about February 15, 2019, in the Western District of Arkansas, Texarkana Division,
and elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed oxycodone, a Schedule II
controlled substance, to his patient, J.L., without an effective prescription, in violation of Title

21, United States Code, Section 841(a)(1) and (b)(1)(C).
Case 4:19-cr-40018-SOH Document1 Filed 10/04/19 Page 4 of 4 PagelD #: 4

COUNT 9
On or about March 8, 2019, in the Western District of Arkansas, Texarkana Division, and
elsewhere, the defendant,
LONNIE JOSEPH PARKER,
a licensed medical practitioner, knowingly and intentionally distributed codeine, a Schedule II
controlled substance, to his patient, D.G., without an effective prescription, in violation of Title

21, United States Code, Section 841(a)(1) and (b)(1)(C).

A True Bill. DUANE (DAK) KEES
UNITED STATES ATTORNEY

/s/ Grand Jury Foreperson hw Ej Hid War

Foreperson Anne E. Gardner
Special Assistant U.S. Attorney
VA Bar No. 41461
P.O. Box 1229
Little Rock, AR 72203
(501) 340-2600
Anne.Gardner2@usdoj.gov
